Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 is being considered by the examiner.
Drawings
The drawings submitted on 01/04/2019 is being considered by the examiner.
Claim Objections
Claim 16 objection has been withdrawn based on the amendment.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Response to Amendment
Claims 1-20 are currently pending. Among them claims 1, 10, and 18 are independent claims and Claims 1-5, and 8-20 has been amended.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 priority benefit of provisional application filling date has been considered but are not persuasive for the following reasons:
Applicant Argument: The Gomes reference was filed on November 29, 2018 and has an effective filing date of November 29, 2018. The pending application claims priority to provisional application 62/613,708, which was filed on January 4, 2018, where the provisional application provides support for the all the pending claims as a whole. For example, with respect to claim 1, the Provisional Application discloses determining a mood of a user based on biometric data, determining a mood-based offset, and processing an audio track based on the mood-based offset by emphasizing certain frequency ranges (e.g., modifying the tempo, pitch, loudness, equivalization settings, etc.) of the audio track. 
See Provisional Application at ¶¶ [0004]-[0005]. Further, Appendix A of the Provisional Application discloses selecting a unique filter bank that is in accordance with a specific mood setting to modify an input audio track as well as the other features of the pending claims. See Appendix at Figures 2-3, 6, § 3 (pp. 2-4); see also Appendix at §§ 1-2. 
The pending claims for the Application therefore have an effective filing date of January 4, 2018, predating that of the Gomes reference. Consequently, the Gomes reference cannot be considered as a prior art reference to the present application. As a result, Gomes cannot be applied in a rejection against claim 1.

Examiner Response:  Examiner respectfully disagree. According to MPEP 211.05 I.A “under 35 U.S.C 119 (e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the non-provisional application that claims the benefit of the provisional application. 
In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a non-provisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112 ¶ 1, to enable an ordinarily skilled artisan to practice the invention claimed in the non-provisional application."
Examiner will explain in detail the provisional application teaching and lack of adequate support for non-provisional application claims 1-20 below:
 
Independent Claims 1, 10, 12, and 18 of non-provisional application recites the following limitation: 
Claim 1: A computer-implemented method for providing a personalized audio signal to a user, the method comprising: determining a first mood of the user based on a first set of user parameters; selecting, based on the first mood of the user, a first acoustic profile, wherein the first acoustic profile includes a first set of acoustic parameters for filtering an input audio signal; filtering, based on the first set of acoustic parameters, a first input audio signal to generate a filtered first input audio signal; and causing an audio output device to reproduce the filtered first input audio signal.
Claim 10:  receiving a first input that indicates a first mood of a user; selecting a first acoustic profile associated with the first mood of the user, wherein the first acoustic profile includes a first set of acoustic parameters for filtering an input audio signal; filtering, based on the first set of acoustic parameters, a first input audio signal to generate a filtered first input audio signal; and causing an audio output device to output the filtered first input audio signal.
Claim 12: determining, based on the first set of user parameters; a first set of mood parameters that includes a first arousal value and a first valence value; a second set of mood parameters that includes a second arousal value and a second valence value; generating a composite set of mood parameters based on at least the first set of mood parameters and the second set of mood parameters; and determining the first mood of the user based on the composite set of mood parameters.
Claim 18: at least one sensor configured to produce first biometric data; a memory configured to store a first acoustic profile; and a processor coupled to the at least one sensor and the memory, the processor configured to: receive the first biometric data; determine a first mood of a user based on the first biometric data; select, based on the first mood of the user, the first acoustic profile, wherein the first acoustic profile includes a first set of acoustic parameters for filtering an input audio signal; filter, based on the first set of acoustic parameters, a first input audio signal to generate a filtered first input audio signal; and cause an audio output device to reproduce the filtered first input audio signal.

Following are brief disclosure of the Provisional application specific Claim limitation: regarding user mode mood-based audio system aimed to improve a user’s audio experience based on the user’s current mood, the user’s target mood, and/or based on the mood and/or target mood of an audio track ([0004] Among other things, the embodiments contemplated herein relate to a mood-based audio system aimed to improve a user's audio experience based on the user’s current mood, the user’s target mood, and/or based on the mood and/or target mood of an audio track. In some embodiments, the system implements biometric data, including, but not limited to, heart rate, pupil size, facial expression, and/or galvanic skin response to detect a user's current mood and/or emotional affect. This biometric data may be cross-referenced with the user's GPS position/heading and/or the user’s current and/or scheduled activities (e.g. activities determined via a Cloud-based calendar of the user). The system may then analyze this information to determine a mood-based offset. One or more audio tracks (e.g., a music track) may then be processed based on the mood-based offset, such as by emphasizing or deemphasizing certain frequency ranges present in the audio track(s). [0005] With reference to a specific example, if a user is driving towards a gym for a morning workout, biometric data of the user may be detected to determine that the user is tired from just recently waking and is in a state of low arousal. The system may also determine (e.g. based on GPS position/heading and/or the user's calendar) that the user will be exercising and, thus, that the user should be energized. The system could then select one or more music tracks that have been classified (e.g. by analyzing tempo, pitch, loudness, key, etc.) as having an uplifting, high-energy sound. Additionally or alternatively, the system could process one or more music tracks to modify the tempo, pitch, loudness, equalization settings, and/or other effects to enhance the uplifting/high-energy aspects of the music track(s), in order to prepare the user for the workout.
[0006] Accordingly, the techniques described herein may resolve differences between a user's current mood and user’s target mood. For example, as discussed above, if a user is tired but needs to wake up for a workout or an important presentation, then the system could automate song selection and in-car audio experience in order to achieve these goals. Thus, the system allows the user's mood to be optimized more adequately for his or her daily activities.
[0007] Appendix A, attached hereto, includes enabling details for the different embodiments contemplated herein, including additional details regarding how an audio track can be analyzed and/or processed in order to determine and/or modify a mood associated with the audio track.
 System Overview: [0008]- [0020] discussed how the mood based audio system function. Along with other Paragraphs detailing system overview, the paragraph 12-13 briefly discussed the following: [0012] The audio processing performed by the audio processing application 112 may include, for example, and without limitation, filtering, statistical analysis, heuristic processing, acoustic processing, and/or other types of data processing and analysis. The mood processing performed by audio processing application 112 may be based on biometric data acquired via one or more sensors 130, such as heart rate, pupil size, facial expression, and galvanic skin response. In some embodiments, audio processing application 112 may receive a current mood and/or target mood of a user from another computing device. In general, any known techniques for determining the mood of a user (e.g.. based on biometric data) may be implemented in the various embodiments described herein. [0013] The speaker(s) 120 are configured to generate sound based on one or more audio signals received from the computing system 100 and/or an audio device (e.g., a power amplifier) associated with the computing system 100. The sensors(s) 130 are configured to acquire biometric data from the user and transmit signals associated with the biometric data to the computing device 100. The biometric data acquired by the sensor(s) 130 can then be processed by the audio processing application 112 to determine a mood of a user. In various embodiments, the sensor(s) 130 may include any type of image sensor, electrical sensor, biometric sensor, etc. capable of acquiring biometric data including, for example and without limitation, a camera, an electrode, a microphone, etc.
However the specification did not discussed how the biometric data relates to user parameter and what biometric data corresponds to first mood second mood etc. or to an acoustic profile, i.e. first profile, second profile, etc.

Appendix discussed:  Audio track classification based on audio feature to a mood classification and details are discussed on the following: 1)    Real-Time Evaluation of an Audio Track's Various Features (Tempo, Pitch, Loudness, Key, etc.) 2)    Classification of Audio Track into 1 of 4 Mood Clusters Based on the Features in Step 1
3)    Modification of a Treble/Mid/Bass Audio Filter Bank Based on Classified Mood Cluster
However provisional application disclosure (specification, drawing and claims set) did not discussed how the audio track classification corresponds to mood classification corresponds to user parameter corresponds to user mood classification, (first mood, second mood of a user mood etc.), further corresponds to an acoustic profile (first profile second profile etc.).

Provisional application discussed user state of low arousal briefly but did not disclosed any arousal and/valence value of the use and further how the arousal value and valence value related to the user corresponds an audio track. Further how the user parameter or biometric data corresponding arousal value and valence value corresponding to a specific mood of the user and further mapped to a selection of acoustic profile.
Nowhere in the specification or in the drawings underline limitation of Claim 1 above is discussed, (e.g., What and where are the user acoustic profile, i.e., first profile, second profile etc.? How the acoustic profile corresponds/relates to a user specific mood? What are the user moods, e.g. first mood, second mood? What are the user parameters? How the user parameters corresponds or relates specific to a user mood further corresponds to an acoustic profile?).
There is no adequately support and enablement of the subject matter claimed in the non-provisional application. For example the examiner has to guess what are the user parameters and acoustic profile refer to. For the sake of the argument even if the examiner guess that the user biometric data to a user parameter or user current and/or schedule activity to a user parameter but the user parameters specific to the user moods (e.g. first mood, second mood), corresponding to the acoustic profile (e.g. first, second etc.) is not adequately support by the provisional application disclosure. 
Appendix A discussed how the audio track can be classified with a specific mood i.e. angry and further filter setting (Treble/Mid/Bass) can be applied to the audio track based on audio track mood classification but again there is no teaching mapping audio track mood classification corresponding to an acoustic profile corresponding to a user mood classification corresponding to user parameter.  
Only non-provisional application adequately support the all claims limitation.
Similarly other claims are also not supported by the provisional application such as claims 2-20. 
Therefore the provisional application filling date priority benefit cannot be given to the non-provisional application for currently pending claims 1-20.
Since no claims has been amended the prior rejection applies to the current pending claims 1-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 13-14, 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al.(US 2014/0277649 A1) in view of Gomes et al.(US 2020/0174734 A1).

Regarding Claims 1, 10 and 18,  Chong et al. teach:  A computer-implemented method for providing a personalized audio signal to a user, the method comprising ([0011] In one embodiment, the disclosure includes a method implemented by a mobile device for music recommendation to a user of the mobile device, the method comprising acquiring one or more measurements from at least one biometric sensor to obtain biometric information of the user, determining a music based at least in part on the biometric information, and recommending the music to the user for playing. [0027] The system 100 includes one or more mobile device sensors 101, one or more wearable device sensors 102, a sensor fusion platform 103, a context awareness platform 105, an audio analysis and/or music classification platform 107, and a music database 109, arranged as shown in FIG. 1. The system 100 may further use a life index identifier (sometimes interchangeably referred to as a wellness identifier) 104, a music recommender 106, and a mood classifier 108 when recommending music to a user 110. The platforms, modules, units, databases, and data structures may work together as indicated to automatically provide personalized music recommendations to the user 110 of the mobile device.): determining a first mood of the user based on a first set of user parameter (user context awareness or activities) ([0023] In at least some embodiments, the disclosed music recommendation system exploits sensors that may exist on or be coupled to mobile devices, and combines them with mood-based music classification to make personalized music recommendations based on the user's physical condition. The physical condition of the user may include physical motion of the user, or biometric information of the user, or both. The system may map the physical condition of the user to a mood of the user through a context awareness platform learning system. [0045] FIG. 4 is a flowchart of a method 400 on how life index identifier 104 and mood classifier 108 may be used as inputs to context awareness platform 105 in order for music recommender 106 to generate music recommendations for the user. In step 410, a life index identifier (e.g., life index identifier 104) and a mood classifier (e.g., mood classifier 108) may serve as inputs. These inputs may be derived as shown in FIGS. 2 and 3. A context awareness platform may acquire or receive the inputs. In step 420, a machine-learning algorithm is performed that learns how to correlate activity to mood based on user feedback (if any). At the outset before any user feedback, the method 400 includes a set of initial conditions that correlates or maps user activity to mood. In step 430, a mapping of life index identifier to mood classifier is performed which is used to generate a music recommendation. In summary, in at least one embodiment sensor data leads to a user life index classification which maps to a mood which maps to a music genre (e.g., those defined in the block 432) which provides a music recommendation.); selecting, based on the first mood of the user, a first acoustic profile (audio file associated with mood)  wherein the first acoustic profile includes a first set of acoustic parameters (music genre); and causing an audio output device to reproduce a first input audio signal based on the first set of acoustic parameters ([0038] The music database 109 may be stored anywhere, e.g., locally on the mobile device, or in a cloud storage, or both. Further, it is possible that other parts of the system 100 such as the audio analysis and/or music classification platform 107, the mood classifier 108, the context awareness platform 105, and/or the music recommender 106 exist in the cloud. In this case, mood classification of music may be performed offline and a user profile may be built over time and stored offline in the cloud. The sensors 101 and 102 may still be in or coupled to the mobile device, and physical condition identification may still take place in the mobile device. Output from the life index identifier 104 and any user feedback may be provided to an application running in the cloud that accepts the inputs. The cloud application may make a selection and stream the selection to the mobile device. [0044] FIG. 3 is a flowchart of an embodiment of a method 300 for classifying music (e.g., an audio file) into one or more moods. The method 300 shows how music files are obtained & sorted in order to perform both the mood-independent audio analysis & mood-based music classification in audio analysis and/or music classification platform 107 (or "platform 107"), which may then be classified by the platform 107 into the mood classifier 108. The method 300 begins in step 310. In step 310, music may be obtained from available sources, such as from cloud storage, local storage on a mobile device, etc. The platform 107 may receive one or more audio files as inputs. In step 320, mood-independent audio analysis is performed, which may include feature extraction, summarization, and pre-processing of the audio signal represented by an audio file. In step 330, mood-based music classification may be performed, e.g., using mood detection algorithms or regressor training in order to map or classify an audio file into one or more of the moods in the mood classifier 108. In decision step 340, a decision is made whether mood-based classification is complete. If classification is complete, a mood classifier is selected in step 350 for the audio files. After this process, an audio file will have at least one associated mood. [0045] In summary, in at least one embodiment sensor data leads to a user life index classification which maps to a mood which maps to a music genre (e.g., those defined in the block 432) which provides a music recommendation. [0050] The mobile device 500 may further comprise an input/output (I/O) device 541 coupled to the processor 520. The I/O device 541 may comprise one or more speakers or headset jacks for providing audio signals. The processor 520 may convert a digital audio file to an analog audio signal for transmission via the I/O device 541 to be enjoyed by a user.).
Chong et al. however do not teach, “first set of acoustic parameters for filtering an input audio signal; filtering, based on the first set of acoustic parameters, a first input audio signal to generate a filtered first input audio signal”.
Gomes et al. teach, selecting, based on biometric condition (biometric data reflecting user activities, travel, sleep or exercise patterns; body temperature; heart rate; or pace of gait (e.g., via accelerometer(s)) of the user, a first acoustic profile which includes a first set of acoustic parameters (audio settings 270)  and filtering, based on the first set of acoustic parameters, a first input audio signal to generate a filtered first input audio signal ([0051] Audio demonstration engine 210 can also be coupled with a settings library 260 for controlling audio setting(s) on the personal audio device 10. The settings library 260 can include a group of audio settings 270 for applying different modifications to incoming acoustic signals received at the personal audio device 10. [0052] As noted herein, audio demonstration engine 210 can also be coupled with smart device 280. In some cases, smart device 280 can have access to one or more user profiles 290 (e.g., in a profile system 300) or biometric information about user 225. Smart device 280 can further include embedded sensors for measuring biometric information about user 225, e.g., travel, sleep or exercise patterns; body temperature; heart rate; or pace of gait (e.g., via accelerometer(s)). [0053] In particular implementations, profile system 300 can include user-specific preferences (as profiles 290) for audio settings 270. [0054] Audio demonstration engine 210 is also configured to receive sensor data from sensor system 36. [0068] In some cases, the audio demonstration engine 210 can compare the acoustic signature of the detected acoustic signal(s) with stored audio files 250 in audio library 240 (FIG. 2) to detect the characteristic(s) of the source. For example, the stored audio files 250 can include data about acoustic signatures of common notifications or alerts, voice signatures and/or background noises/sounds (e.g., tones, decibel levels, frequency ranges). [0077] That is, in various implementations, in response to the acoustic signature of a detected acoustic signal matching an acoustic signature in the audio library 240, the audio demonstration engine 210 can apply one or more filters to the signal(s).)
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Chong et al. to include the teaching of the Gomes et al. above in order to apply different modifications to incoming acoustic signals received at the personal audio device in response to the acoustic signature of a detected acoustic signal matching an acoustic signature in the audio library.

Regarding Claim 2, Chong et al. teach:  The computer-implemented of method of claim 1, further comprising: receiving a first audio track; and generating a first set of values (life index corresponding to mood corresponding to music genre) reflecting acoustic characteristics of the first audio track, wherein the first set of values is included in the first set of user parameters ( [0043] Further, an activity identifier and a biometric identified may be combined or jointed to determine a life index identifier (e.g., the life index identifier 104). The life index identifier 104 may be provided as an input to the context awareness platform 105. [0044] The method 300 begins in step 310. In step 310, music may be obtained from available sources, such as from cloud storage, local storage on a mobile device, etc. The platform 107 may receive one or more audio files as inputs. In step 320, mood-independent audio analysis is performed, which may include feature extraction, summarization, and pre-processing of the audio signal represented by an audio file. In step 330, mood-based music classification may be performed, e.g., using mood detection algorithms or regressor training in order to map or classify an audio file into one or more of the moods in the mood classifier 108. [0045] At the outset before any user feedback, the method 400 includes a set of initial conditions that correlates or maps user activity to mood. In step 430, a mapping of life index identifier to mood classifier is performed which is used to generate a music recommendation. If classification is complete, a mood classifier is selected in step 350 for the audio files. In summary, in at least one embodiment sensor data leads to a user life index classification which maps to a mood which maps to a music genre (e.g., those defined in the block 432) which provides a music recommendation.).

Regarding Claims 3, 17, and 20,  Chong et al. teach:  The computer-implemented method of claim 1, further comprising: after causing the audio output device to reproduce the filtered first input audio signal, determining a second mood of the user based on a second set of user parameters, wherein the second mood is different than the first mood; selecting, based on the second mood of the user, a second acoustic profile, wherein the second acoustic profile includes a second set of acoustic parameters for filtering the input audio signal; filtering, based on the second set of acoustic parameters, a second input audio signal to generate a filtered second input audio signal; and causing the audio output device to reproduce the filtered second input audio (See rejection of claims 1, and further Chong et al. [0024] The type of music or song to be recommended to the user may be based on the users' mood categories, which can be obtained from a context awareness platform in the mobile device. In this manner, the disclosed music recommendation method and system may quickly and automatically adapt recommendations according to changes in the user's physical condition, such as activities, environments, and/or biometric states.).

Regarding Claim 4, Chong et al. teach: The computer-implemented method of claim 1 wherein the first set of user parameters includes sensor data provided by at least one sensor, the sensor data indicating at least one of a position of the user, a location of the user, a temperature, a noise level surrounding the user, or an amount of light surrounding the user ([0032] By utilizing the hybrid sensor fusion platform 103, raw data collected from the motion and biometric sensors 101 and 102 can be inferred into various physical and wellness categories such as sitting, walking, running, driving, anxiety, stress, fatigue, etc. Specifically, an activity identifier may be determined based on physical motion data as a classification of a physical motion or activity of the user, and a biometric identifier may be determined based on the biometric information as a classification of a biometric state of the user. An activity identifier may be implemented as a table of possible physical activities that will be inferred by sensor fusion platform 103 based on sensing data collected from sensors 101 and/or 102. These physical activities may include sitting, walking, running, driving, etc. Similarly, a biometric identifier may be implemented as a table of possible biometric states that will be inferred by sensor fusion platform 103 based on sensing data collected from sensors 101 and/or 102. These biometric states may include heart rate pattern, skin temperature, perspiration level, oxygen level, brain wave, actigraphy sleep pattern, electrocardiography (ECG, sometimes referred to as EKG), etc.  [0033] Further, the wellness identifier or life index identifier 104 may be determined combining or jointly based on the activity identifier and the biometric identifier as an indication of the physical condition of the user. The sensor fusion platform 103 and the life index identifier 104 work together to accept sensor data from sensors 101 and 102 in a mobile device. [0036] The music recommender 106 may classify songs into different moods, which may be identifiable via the mood classifier 108. Thus, a music category or type of song to be recommended to the user 110 may be based on the mood of the user 110. The mood can be obtained from the context awareness platform 105 in the mobile device, e.g., after processing and learning the users' physical motion and biometric data over time. [0037] In an embodiment, the context awareness platform 105 may include the following three components: (1) user intent/inference/prediction, (2) user model/situational model and (3) machine learning. The user model component includes: (1) a user model specifying significant locations, time patterns, preferences and relations, (2) user model algorithms and (3) user behavior modeling. The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity, (2) situational model algorithms and (3) context modeling.).

Regarding Claims 5 and 19, Chong et al. teach: The computer-implemented method of claim 1, wherein the first set of user parameters includes biometric data associated with the user, the biometric data including at least one of a heart rate, a pupil size, a galvanic skin response, a blood pressure level, or an average blood glucose concentration ([0032] By utilizing the hybrid sensor fusion platform 103, raw data collected from the motion and biometric sensors 101 and 102 can be inferred into various physical and wellness categories such as sitting, walking, running, driving, anxiety, stress, fatigue, etc. Specifically, an activity identifier may be determined based on physical motion data as a classification of a physical motion or activity of the user, and a biometric identifier may be determined based on the biometric information as a classification of a biometric state of the user. An activity identifier may be implemented as a table of possible physical activities that will be inferred by sensor fusion platform 103 based on sensing data collected from sensors 101 and/or 102. These physical activities may include sitting, walking, running, driving, etc. Similarly, a biometric identifier may be implemented as a table of possible biometric states that will be inferred by sensor fusion platform 103 based on sensing data collected from sensors 101 and/or 102. These biometric states may include heart rate pattern, skin temperature, perspiration level, oxygen level, brain wave, actigraphy sleep pattern, electrocardiography (ECG, sometimes referred to as EKG), etc.).

Regarding Claim 6, Chong et al. teach: The computer-implemented method of claim 1, wherein the first set of user parameters includes a first set of user data received from a second application (cloud application), wherein the first set of user data corresponds to a pre-defined mood ([0038] A music may exist in any form, e.g., as an audio file or files, media file, in the music database 109 and may comprise any content (not limited to songs but may include speeches, other sounds, etc.). The music database 109 may be stored anywhere, e.g., locally on the mobile device, or in a cloud storage, or both. Further, it is possible that other parts of the system 100 such as the audio analysis and/or music classification platform 107, the mood classifier 108, the context awareness platform 105, and/or the music recommender 106 exist in the cloud. In this case, mood classification of music may be performed offline and a user profile may be built over time and stored offline in the cloud. The sensors 101 and 102 may still be in or coupled to the mobile device, and physical condition identification may still take place in the mobile device. Output from the life index identifier 104 and any user feedback may be provided to an application running in the cloud that accepts the inputs. The cloud application may make a selection and stream the selection to the mobile device.).

Regarding Claim 8, Chong et al. teach: The computer-implemented method of claim 1, further comprising: determining, based on a second set of user parameters, a target mood of the user, wherein the target mood is different than the first mood of the user; determining, based on the target mood of the user, a second acoustic profile, wherein the second acoustic profile includes a second set of acoustic parameters for filtering the input audio signal; filtering, based on the second set of acoustic parameters instead of the first set of acoustic parameters, a second input audio signal to generate a filtered second input audio signal; and causing the audio output device to reproduce the filtered second input audio signal (See rejection of claim 3).

Regarding Claim 9, Chong et al. teach: The computer-implemented method of claim 1, further comprising: generating a first set of values reflecting acoustic characteristics of a first audio track; associating, based on the first set of values, the first audio track with a first pre-defined mood; and storing a mapping between the first audio track and the first pre-defined mood ([0035] The mood classifier 108 may be implemented as a table of possible moods (or emotional states) that can be used to classify each of the songs or audio files. These moods could include happy, ecstatic, content, sad, depressed, nervous, angry, bored, tired, hyper, excited, grumpy, aggressive, etc. The music recommender 106 may be implemented as a table of possible music types or genres that are provided as input to context awareness platform 105. These music types could include alternative, blues, classical, country, club, house, folk, heavy metal, hip-hop, jazz, Latin, pop, reggae, rock, etc. [0036] The music recommender 106 may classify songs into different moods, which may be identifiable via the mood classifier 108. Thus, a music category or type of song to be recommended to the user 110 may be based on the mood of the user 110. The mood can be obtained from the context awareness platform 105 in the mobile device, e.g., after processing and learning the users' physical motion and biometric data over time.  [0044] FIG. 3 is a flowchart of an embodiment of a method 300 for classifying music (e.g., an audio file) into one or more moods. The method 300 shows how music files are obtained & sorted in order to perform both the mood-independent audio analysis & mood-based music classification in audio analysis and/or music classification platform 107 (or "platform 107"), which may then be classified by the platform 107 into the mood classifier 108. The method 300 begins in step 310. In step 310, music may be obtained from available sources, such as from cloud storage, local storage on a mobile device, etc. The platform 107 may receive one or more audio files as inputs. In step 320, mood-independent audio analysis is performed, which may include feature extraction, summarization, and pre-processing of the audio signal represented by an audio file. In step 330, mood-based music classification may be performed, e.g., using mood detection algorithms or regressor training in order to map or classify an audio file into one or more of the moods in the mood classifier 108. In decision step 340, a decision is made whether mood-based classification is complete. If classification is complete, a mood classifier is selected in step 350 for the audio files. After this process, an audio file will have at least one associated mood.).

Regarding Claim 11, Chong et al. teach: The one or more non-transitory computer-readable media of claim 10, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the step of determining the first mood of the user based on the first input, wherein the first input comprises a first set of user parameters (see Chong et al. teaching rejection of claim 1).

Regarding Claim 13, Chong et al. teach: The one or more non-transitory computer-readable media of claim 10, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the step of providing, based on the first mood of the user, a recommendation for a first audio track, wherein the first input audio signal corresponds to the first audio track ( [0044] FIG. 3 is a flowchart of an embodiment of a method 300 for classifying music (e.g., an audio file) into one or more moods. The method 300 shows how music files are obtained & sorted in order to perform both the mood-independent audio analysis & mood-based music classification in audio analysis and/or music classification platform 107 (or "platform 107"), which may then be classified by the platform 107 into the mood classifier 108. The method 300 begins in step 310. In step 310, music may be obtained from available sources, such as from cloud storage, local storage on a mobile device, etc. The platform 107 may receive one or more audio files as inputs. In step 320, mood-independent audio analysis is performed, which may include feature extraction, summarization, and pre-processing of the audio signal represented by an audio file. In step 330, mood-based music classification may be performed, e.g., using mood detection algorithms or regressor training in order to map or classify an audio file into one or more of the moods in the mood classifier 108. In decision step 340, a decision is made whether mood-based classification is complete. If classification is complete, a mood classifier is selected in step 350 for the audio files. After this process, an audio file will have at least one associated mood. [0045] FIG. 4 is a flowchart of a method 400 on how life index identifier 104 and mood classifier 108 may be used as inputs to context awareness platform 105 in order for music recommender 106 to generate music recommendations for the user. In step 410, a life index identifier (e.g., life index identifier 104) and a mood classifier (e.g., mood classifier 108) may serve as inputs. These inputs may be derived as shown in FIGS. 2 and 3. A context awareness platform may acquire or receive the inputs. In step 420, a machine-learning algorithm is performed that learns how to correlate activity to mood based on user feedback (if any). At the outset before any user feedback, the method 400 includes a set of initial conditions that correlates or maps user activity to mood. In step 430, a mapping of life index identifier to mood classifier is performed which is used to generate a music recommendation. In summary, in at least one embodiment sensor data leads to a user life index classification which maps to a mood which maps to a music genre (e.g., those defined in the block 432) which provides a music recommendation. [0050] The mobile device 500 may further comprise an input/output (I/O) device 541 coupled to the processor 520. The I/O device 541 may comprise one or more speakers or headset jacks for providing audio signals. The processor 520 may convert a digital audio file to an analog audio signal for transmission via the I/O device 541 to be enjoyed by a user).

Regarding Claim 14, Chong et al. teach: The one or more non-transitory computer-readable media of claim 10, wherein the first acoustic profile is included in a plurality of pre-defined acoustic profiles, wherein each pre-defined acoustic profile corresponds to at least one pre-defined mood (See rejection of claim 13 and Fig. 3 and Fig.4).

Claims 7  and 12, are rejected under 35 U.S.C. 103 as being unpatentable Chong et al. in view of Gomes et al. further in view of Vartakavi et al.(US 2016/0196105 A1).

Regarding Claim 7, Chong et al. in view of Gomes et al. teach: The computer-implemented method of claim 1, wherein determining the first mood of the user comprises: determining, based on the first set of user parameters, a first set of mood parameters; and determining the first mood of the user based on the first set of mood parameters (See Chong et al. teaching in rejection of claim 1). 
Chong et al. in view of Gomes do not teach: wherein the set of first mood parameters includes an arousal value and a valence value.
Vartakavi et al. teach: mood parameters includes an arousal value and a valence value ([0019] Emotional states for humans can be modeled by a Pleasure, Arousal, and Dominance (PAD) model of emotional states. The PAD model uses three dimensions or axes: one for pleasure-displeasure (e.g., pleasant-unpleasant), one for arousal-nonarousal (e.g., high energy versus low energy), and one for dominance-submissiveness (e.g., controlling-controlled). Using the PAD model, emotional states (e.g., moods) can be represented (e.g., within a memory or otherwise within a machine) as three-dimensional vectors. For example, an emotional state can be represented by three scalar values: a pleasure value (e.g., representing a degree of pleasantness), an arousal value (e.g., representing an energy level), and a dominance value (e.g., representing a degree of dominance). [0021] The machine accesses arousal scores (e.g., energy levels or energy values) of the media files and determines a distribution of the play counts over the arousal scores, thus enabling the machine to identify one or more relative maxima (e.g., local peaks) in the distribution of the play counts. The machine also selects a target arousal score for the user based on contextual data that describes an activity in which the user is engaged (e.g., driving a car to work, working, or driving the car home). [0022] In certain example embodiments, the machine determines a current arousal score of the user based on one or more biometric measurements of the user, and the selection of the relative maximum from the distribution, the selection of the one or more media files, or both, are based on the current arousal score in comparison to the target arousal score. In some example embodiments, the machine may cause the selected media file to be played to the user (e.g., by the machine itself or by a device of the user). Further details and example embodiments are discussed below.  [0023] For example, the methods and systems described herein can be configured to use a combination of arousal scores, pleasantness scores (e.g., valence levels or valence values) that indicate levels of pleasantness (e.g., positive or negative), or dominance scores (e.g., levels of control or values that specify amounts of control) that indicate levels of dominance, within the PAD model of emotional states.)
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Chong et al. in view of Gomes et al. to include the teaching of Vartakavi et al. above in order to select media files based on emotional states of a user.

Regarding Claim 12, Chong et al. in view of Gomes et al. teach: The one or more non-transitory computer-readable media of claim 11, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: determining, based on the first set of user parameters: a first set of mood parameters; a second set of mood parameters (See rejection of claim 3). 
Chong et al. in view of Gomes et al. do not teach: first and second set of mood parameters to includes first and second set of an arousal value and a valence value and generating a composite set of mood parameters based on at least the first set of mood parameters and the second set of mood parameters; and determining the first mood of the user based on the composite set of mood parameters.
Vartakavi et al. teach: mood parameters includes an arousal value and a valence value and generating a composite set of mood parameters based on at least the first set of mood parameters and the second set of mood parameters; and determining the first mood of the user based on the composite set of mood parameters ([0019] Emotional states for humans can be modeled by a Pleasure, Arousal, and Dominance (PAD) model of emotional states. The PAD model uses three dimensions or axes: one for pleasure-displeasure (e.g., pleasant-unpleasant), one for arousal-nonarousal (e.g., high energy versus low energy), and one for dominance-submissiveness (e.g., controlling-controlled). Using the PAD model, emotional states (e.g., moods) can be represented (e.g., within a memory or otherwise within a machine) as three-dimensional vectors. For example, an emotional state can be represented by three scalar values: a pleasure value (e.g., representing a degree of pleasantness), an arousal value (e.g., representing an energy level), and a dominance value (e.g., representing a degree of dominance). [0021] The machine accesses arousal scores (e.g., energy levels or energy values) of the media files and determines a distribution of the play counts over the arousal scores, thus enabling the machine to identify one or more relative maxima (e.g., local peaks) in the distribution of the play counts. The machine also selects a target arousal score for the user based on contextual data that describes an activity in which the user is engaged (e.g., driving a car to work, working, or driving the car home). [0022] In certain example embodiments, the machine determines a current arousal score of the user based on one or more biometric measurements of the user, and the selection of the relative maximum from the distribution, the selection of the one or more media files, or both, are based on the current arousal score in comparison to the target arousal score. In some example embodiments, the machine may cause the selected media file to be played to the user (e.g., by the machine itself or by a device of the user). Further details and example embodiments are discussed below.  [0023] For example, the methods and systems described herein can be configured to use a combination of arousal scores, pleasantness scores (e.g., valence levels or valence values) that indicate levels of pleasantness (e.g., positive or negative), or dominance scores (e.g., levels of control or values that specify amounts of control) that indicate levels of dominance, within the PAD model of emotional states.)
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Chong et al. in view of Gomes et al. to include the teaching of Vartakavi et al. above in order to select media files based on emotional states of a user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. in view of Gomes et al. further in view of Cameron et al.(US 2014/0142954 A1).

Regarding Claim 15, Chong et al. in view of Gomes et al. do not teach: The one or more non-transitory computer-readable media of claim 10, wherein the first set of acoustic parameters modify at least one operating feature of a first filter included in the audio output device, the first set of acoustic parameters including at least one of a center frequency parameter, a Q factor parameter, and a set of gain parameters.
Cameron et al. teach: wherein the first set of acoustic parameters modify at least one operating feature of a first filter included in the audio output device, the first set of acoustic parameters including at least one of a center frequency parameter, a Q factor parameter, and a set of gain parameters ([0101] An audio track is selected 410 for playback in the audio region as shown at 354. The audio track may be an audio file that is selected from an accessible database or music library stored locally or externally to the system. The database or music library may comprise a range of music, sound effects, ambient noise audio files, or any other audio track that may be selected to enhance the reading experience throughout the duration of the electronic text by providing sound effects that match events occurring the electronic text or ambient sounds or music that reflects the mood or atmosphere during passages or portions of the electronic text, by way of example only. [0111] In operation during playback, as will be explained in further detail with respect to the soundtrack playback module, the frequency of variation or control of the playback effect setting match that dictated by the automation envelope may be varied as desired to control the accuracy of reproduction or application of the envelope shape to the audio region. For example, in some embodiments the playback effect setting may be manipulated or controlled as a rate or frequency corresponding to the reading position counter rate, such that the playback effect setting is modified to match the envelope on a word-by-word basis, i.e. is controlled or changed as required to match the envelope setting at each word in the audio region. Alternatively, a higher frequency of control may be applied in which the playback effect setting is modified at a frequency higher than that of the reading position counter rate such that playback effect setting is controlled or updated to match the envelope shape at least twice or multiple times for each word in the audio region. In some embodiments, a separate automation envelope update counter may be provided that has a frequency (typically higher) that is a product or factor of the frequency of the reading position counter or which is based on the user's reading speed. The soundtrack playback module may be configured to modify or update the playback effect setting in real-time to match the automation envelope setting at that playback position in the audio region defined by the automation envelope update counter such that the playback effect setting is updated each time the automation envelope update counter increments, i.e. updating at the frequency of the automation envelope counter. It will be appreciated that the highest frequency of updating of the playback effect setting to match the envelope is dictated by the hardware and/or sound processor used. [0112] Two examples of automation envelopes will now be described, namely volume enveloping and panning enveloping, but it will be appreciated that the enveloping concept may be applied to any other playback audio property or effect setting that determines the nature or content of the audio output, including but not limited to equalization, filtering, mixing, channel settings, reverberation, distortion, phase-shifting, or any other playback effect.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Chong et al. in view of Gomes et al. to include the teaching of Cameron et al. above in order to update the playback effect settings of media files based on emotional states variation of a user.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. in view of Gomes et al. further in view of Craine et al.(US 2009/0083448 A1).

Regarding Claim 16, Chong et al. in view of Gomes et al. teach: The one or more non-transitory computer-readable media of claim 10, the audio output device outputs the filtered first input audio signal based to on the user parameter corresponding to user mood (See rejection of Claim 10).
Chong et al. in view of Gomes et al. do not teach: wherein the first set of acoustic parameters includes at least one spatialization parameter, and the audio output device outputs the filtered first input audio signal based to on the at least one spatialization parameter to indicate a first point source origin perceived by the user.
Craine et al. teach: wherein the first set of acoustic parameters includes at least one spatialization parameter, and the audio output device outputs the filtered first input audio signal based to on the at least one spatialization parameter to indicate a first point source origin perceived by the user ([0015] The user-selected media parameters 18 and/or the user profile parameters 17 may specify media presentation and/or content characteristics including, for example, parameters related to shapes, colors, sounds, smells, scenes, songs, poems, words, movies, television programs, foods, drinks, books, magazines, web-sites, web-pages, video games, locations, clothes, languages, companies, events, objects, name brands, countries, emotions, moods, themes, scenes, genres, image resolutions, actors, musicians, politicians, athletes, weather, genders, religions, activities, hobbies, media sources, dates, ages, eras, art, artists, sensations, animated characters, technologies, ethnicities, occupations, animals, music, horoscopes, personalities, and/or personal traits. [0042] FIG. 5 is a flow chart illustrating a method 50 for providing virtual media, in accordance with exemplary embodiments. As indicated in block 51, the virtual media engine 12 provides the virtual media instance 15 comprising a plurality of the media components 13. The virtual media engine 12 dynamically modulates the virtual media instance 15 responsive to an input, action, location, and/or characteristic corresponding to a user, as indicated in block 52. The virtual media engine 12 may, for example, modulate the shapes, colors, and sounds corresponding to the virtual media instance 15 responsive to user characteristics being measured while the virtual media engine 12 is outputting the virtual media instance 15. As described above, the measured user characteristics may include, for example, the user's location relative to the media output device 14 and/or the user's mood.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Chong et al. in view of Gomes et al. to include the teaching of Craine et al. above in order to provide virtual media responsive to an input, action, location, mood, emotion, and/or characteristic corresponding to a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Modi (US 2016/0048589 A1) teach: Invention is that having discovered the music as per his/her mood selection, the user has further option to filter/refine the mood-based discovery results by selecting preferences for category of song from the options displayed on the screen such as Bollywood songs, pop songs, devotional song, rock song, song of particular language such as Tamil song, Kannada song, Bhojpuri song, etc.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656